Name: 86/470/EEC: Commission Decision of 1 August 1986 amending Decision 86/190/EEC on transitional measures regarding the supplementary trade mechanism
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-30

 Avis juridique important|31986D047086/470/EEC: Commission Decision of 1 August 1986 amending Decision 86/190/EEC on transitional measures regarding the supplementary trade mechanism Official Journal L 279 , 30/09/1986 P. 0045*****COMMISSION DECISION of 1 August 1986 amending Decision 86/190/EEC on transitional measures regarding the supplementary trade mechanism (86/470/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 90 (1) and 257 (1) thereof, Whereas Commission Decision 86/190/EEC (1), provides, until 30 June 1986, for transitional measures regarding the supplementary mechanism applicable to trade in products of the wine sector; whereas, to avoid disruption of trade, the abovementioned date should be altered; Whereas the Management Committee for Wine has not delivered an opinion within the time limit laid down by its Chairman, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of the Decision 86/190/EEC, '30 June 1986' is replaced by '23 December 1986'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 1986. For the Commission Lorenzo NATALI Vice-President (1) OJ No L 140, 27. 5. 1986, p. 31.